Citation Nr: 0816402	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  07-12 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the severance of service connection for 
adenocarcinoma of the prostate, status post radial 
prostatectomy, as of December 1, 2005, was proper.

2.  Whether the severance of special monthly compensation 
(SMC) on account of the loss of use of a creative organ as of 
December 1, 2005, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the rating decisions of the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  In April 2002, the San Diego, California, RO 
granted service connection for prostate cancer (subsequently 
characterized as adenocarcinoma of the prostate) and also 
granted SMC for the loss of use of a creative organ.  In June 
2005, the St. Petersburg, Florida, RO proposed to sever the 
award of service connection for prostate cancer and the award 
of SMC for loss of use of a creative organ.  In September 
2005, the RO implemented the proposed severance of the award 
of service connection for prostate cancer and the severance 
of the award of SMC for loss of use of a creative organ, 
effective from December 1, 2005.  

In November 2007, the veteran appeared in Washington, D.C. 
for a Board hearing conducted by the undersigned Acting 
Veterans Law Judge.  The transcript of that hearing has been 
associated with the claims file.  


FINDINGS OF FACT

1.  The evidence of record does not establish that the award 
of service connection for adenocarcinoma of the prostate, 
status post radial prostatectomy was clearly and unmistakably 
erroneous.

2.  The evidence of record does not establish that the award 
of SMC for the loss of use of a creative organ was clearly 
and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The severance of the award of service connection for 
adenocarcinoma of the prostate, status post radial 
prostatectomy was improper.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1153, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.105(d), 3.303, 3.307, 3.309 (2007).

2.  The severance of the award of SMC for the loss of use of 
a creative organ was improper.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1153, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.105(d), 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issues 
of whether the severance of the award of service connection 
for adenocarcinoma of the prostate, status post radial 
prostatectomy, and the severance of the award of SMC for the 
loss of use of a creative organ, as of December 1, 2005, were 
proper, the Board observes that the veteran was issued 
notices that addressed those issues in June 2005 and May 
2007.  Regardless, the Board finds that appellate review of 
the veteran's claim would not constitute prejudicial error 
given the favorable resolution below.

Factual Background

The veteran served on active duty from November 1973 to June 
1993.  In December 2000, he initiated application for service 
connection for prostate cancer and for SMC for loss of use of 
a creative organ.  The veteran argued that his period of 
service included service in the Republic of Vietnam during 
the Vietnam War era, and that VA allows service connection 
for prostate cancer on a presumptive basis (based upon 
presumed exposure to Agent Orange herbicides), and his 
prostate cancer had in turn caused the loss of use of a 
creative organ.  

In the course of the development of the veteran's December 
2000 claim, the RO provided notice to the veteran that 
neither his service personnel records nor his DD Form 214 
indicated that he had the requisite service in the Republic 
of Vietnam, and requested that the veteran provide 
information to support such an allegation.  In response to 
that request, in March 2001 and September 2001, the veteran 
provided written statements detailing his service "incounty, 
Vietnam, in the summer of 1974," together with a June 2001 
statement from a VA physician supporting his allegations.  

In an April 2002 rating decision, the San Diego, California, 
RO specifically described its factual findings, noting that 
the veteran's personnel files showed that he was aboard the 
USS Ranger from June 24, 1974 to October 31, 1977, and that 
statements in support of the veteran's claim showed that he 
went to Danang in July 1974 from the USS. Ranger.  The 
decision further noted that the veteran was assigned with 
Task Force Clear Water along with several intelligence 
officers conducting classified operations in Vietnam, and 
that the veteran stated that he was in several areas where 
there was dead vegetation sprayed with herbicides.  The 
factual findings noted further that the veteran had surgery 
for adenocarcinoma of the prostate in January 2001 resulting 
in the loss of a creative organ.  Based upon these findings, 
service connection was granted on a presumptive basis for 
prostate cancer (subsequently characterized as adenocarcinoma 
of the prostate) due to its presumed association with 
herbicide exposure, and the veteran's presumed exposure to 
herbicides in the Republic of Vietnam.  SMC for the loss of 
use of a creative organ was also granted based upon the 
association of that loss with the service-connected prostate 
cancer.  

In June 2005, the St. Petersburg, Florida, RO proposed to 
sever the award of service connection for prostate cancer and 
the award of SMC for loss of use of a creative organ based 
upon a finding that the available evidence did not show that 
the veteran served on land in the country of Vietnam or that 
he was exposed to herbicide agents, and that there was clear 
an unmistakable error in granting the awards noted.  In 
September 2005, the RO implemented the proposed severance of 
the award of service connection for prostate cancer and the 
award of SMC for loss of use of a creative organ, effective 
from December 1, 2005.  

In support of his claim to restore the severed benefits, the 
veteran has presented written and oral statements, including 
statements of fellow service members who were in service with 
him.  At his hearing before the RO in February 2007 and 
before the Board in November 2007, the veteran testified that 
his Military Occupational Specialty (MOS) in the Navy was 
that of an Intelligence Officer which required that he 
venture into the Republic of Vietnam in the summer of 1974.  
He indicated that because of the nature of this operation, it 
was necessary that it remains classified which is why it does 
not appear in his personnel records.  

Legal Criteria

Service Connection Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
a current disability was incurred during active service or, 
if preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be established on a secondary 
basis if the claimed disability is shown to be proximately 
due to or the result of a service-connected disease or 
injury. 38 C.F.R. § 3.310.  

Herbicide Exposure Criteria

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  A disease listed at 38 C.F.R. § 
3.309(e) will be considered to have been incurred in or 
aggravated by service under the circumstances outlined in 
this section, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4); 38 
C.F.R. § 3.307(a)(6)(i).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no evidence of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Type II diabetes mellitus (adult 
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
prostate cancer, chronic lymphocytic leukemia, porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Note 2 states that for 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  

Notwithstanding the foregoing, the appellant is not precluded 
from establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Severance of Service Connection Criteria

The provisions of 38 C.F.R. § 3.105 (2007) direct, in 
pertinent part, that:

(d)	Severance of service connection.  Subject to 
the limitations contained in §§ 3.114 and 3.957, 
service connection will be severed only where 
evidence establishes that it is clearly and 
unmistakably erroneous (the burden of proof being 
upon the Government).  (Where service connection 
is severed because of a change in or 
interpretation of a law or Department of Veterans 
Affairs issue, the provisions of § 3.114 are for 
application.)  A change in diagnosis may be 
accepted as a basis for severance action if the 
examining physician or physicians or other proper 
medical authority certifies that, in the light of 
all accumulated evidence, the diagnosis on which 
service connection was predicated is clearly 
erroneous.  This certification must be 
accompanied by a summary of the facts, findings, 
and reasons supporting the conclusion.  When 
severance of service connection is considered 
warranted, a rating proposing severance will be 
prepared setting forth all material facts and 
reasons.  The claimant will be notified at his or 
her latest address of record of the contemplated 
action and furnished detailed reasons therefore 
and will be given 60 days for the presentation of 
additional evidence to show that service 
connection should be maintained.  Unless 
otherwise provided in paragraph (i) of this 
section, if additional evidence is not received 
within that period, final rating action will be 
taken and the award will be reduced or 
discontinued, if in order, effective the last day 
of the month in which a 60-day period from the 
date of notice to the beneficiary of the final 
rating action expires.

In order to sever a grant of service connection, the VA must 
demonstrate that the grant was clearly and unmistakably 
erroneous and that the VA has followed the applicable 
procedural safeguards.  

The evidentiary standard for clear and unmistakable error 
(CUE) has been analyzed in a number of the Court's opinions.  
Most of these address the appeals of claimants seeking a 
finding of CUE in a past denial of benefits.  However, the 
Court has held that the standard is equally applicable to VA 
where the issue is severance of service connection based on 
CUE.  Once service connection has been granted, section 
3.105(d) provides that it may be withdrawn only after VA has 
complied with specific procedures and the Secretary meets his 
high burden of proof.  Baughman v. Derwinski, 1 Vet. App. 
563, 566 (1991) ("In effect, § 3.105(d) places at least as 
high a burden of proof on the VA when it seeks to sever 
service connection as § 3.105(a) places upon an appellant 
seeking to have an unfavorable previous determination 
overturned.")

There is a three-part test to determine whether a prior 
decision is the product of CUE:  (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 
Wilson v. West, 11 Vet. App. 383, 386 (1998).

Although the same standards applied in a determination of CUE 
in a final decision are applied to a determination whether a 
decision granting service connection was the product of CUE 
for the purpose of severing service connection, § 3.105(d) 
does not limit the reviewable evidence to that which was 
before the RO in making its initial service connection award.  
In fact, § 3.105(d) specifically states that "[a] change in 
diagnosis may be accepted as a basis for severance," clearly 
contemplating the consideration of evidence acquired after 
the original granting of service connection.  Daniels v. 
Gober, 10 Vet. App. 474, 480 (1998).

Analysis

In April 2002, the San Diego, California RO granted service 
connection for prostate cancer (subsequently characterized as 
adenocarcinoma of the prostate) and also granted SMC for the 
loss of use of a creative organ.  The St. Petersburg, Florida 
RO has now severed that award, effective from December 1, 
2005, and the veteran seeks to rescind that severance.  

For those claims filed for service connection for a 
disability on the basis of presumed exposure to herbicides in 
the Republic of Vietnam under 38 C.F.R. § 3.307, as in this 
case, the evidence must show the current existence of the 
disability claimed, that the disability claimed is listed as 
a presumptive disease, and that the veteran had the requisite 
service in the Republic of Vietnam during the Vietnam War 
era.  (Notwithstanding, a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  See Combee, Id.).

Service connection for adenocarcinoma of the prostate and the 
associated SMC for loss of a creative organ were severed 
based upon the assessment of the RO that the grant of service 
connection was clear and unmistakable error since the 
veteran's personnel files failed to show that he served on 
the on land in Vietnam.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements and the 
transcripts of the February 2007 RO hearing and November 2007 
Central Office Board hearing.  

It is undisputed that the veteran has adenocarcinoma of the 
prostate and the associated loss of a creative organ.  It is 
also undisputed that prostate cancer is listed in 38 C.F.R. § 
3.309(e) as a presumptive disease for service connection 
purposes based upon herbicide exposure.  In the severing of 
service connection, the RO has taken exception as to whether 
the evidence showed that the veteran served on land in the 
country of the Republic of Vietnam during the Vietnam War 
era.  

It is important in this discussion to note that the April 
2002 rating decision that granted service connection for 
adenocarcinoma of the prostate and the associated SMC for 
loss of a creative organ had taken into consideration the 
circumstances of the veteran's service as an intelligence 
officer aboard the U.S.S. Ranger during the Vietnam War era.  
It was clearly the determination at that time that the 
veteran went into Danang, Vietnam in July 1974 from the 
U.S.S. Ranger.  It is important to note that in making this 
determination, the RO had expressly considered the veteran's 
personnel files that they had earlier stated gave no 
indication of such service.  The fact that the RO made a 
factual finding that the veteran had served on land in the 
country of the Republic of Vietnam during the Vietnam war is 
critical, particularly in the analysis of whether there was 
CUE in that decision.  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  Moreover, the error must be one which 
would have manifestly changed the outcome at the time that it 
was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or of law, that when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The RO's current claim that there was CUE in the RO's April 
2002 decision amounts to nothing more than a disagreement 
with the way the evidence of record was evaluated.  However, 
a disagreement as to how the facts were weighed or evaluated 
does not constitute CUE, under 38 C.F.R. § 20.1403(d), and, 
therefore, the Board now concludes that, in the decision of 
April 2002, the RO did not commit any error of law or fact 
constituting CUE when it determined that the veteran had 
served on land in the Republic of Vietnam.  

In summary, it is undisputed that the veteran has 
adenocarcinoma of the prostate and the associated loss of a 
creative organ.  It is also undisputed that prostate cancer 
is listed in 38 C.F.R. § 3.309(e) as a presumptive disease 
for service connection purposes based upon herbicide 
exposure.  Further, given the credible testimony provided by 
the veteran, a career Naval Intelligence Officer, that he 
served in the country of Vietnam, there is also the 
possibility that he did so.  Regardless, the presence of 
error in the April 2002 rating decision granting service 
connection for adenocarcinoma of the prostate and the 
associated SMC for loss of a creative organ is at the very 
least debatable as there was evidence supporting the fact 
that the veteran set foot in Vietnam.  Therefore, the record 
does not establish that the award of service connection for 
adenocarcinoma of the prostate and the associated award of 
SMC for loss of a creative organ were clearly and 
unmistakably erroneous.  In the absence of such a finding, 
the Board concludes that the severance of the award of 
service connection for adenocarcinoma of the prostate and the 
associated award of SMC for loss of a creative organ, 
effective as of December 1, 2005, was improper.

ORDER

Severance of service connection for adenocarcinoma of the 
prostate, status post radial prostatectomy, as of December 1, 
2005, was improper, and the appeal is granted.

Severance of SMC on account of the loss of use of a creative 
organ as of December 1, 2005, was improper, and the appeal is 
granted.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


